Exhibit 10.3

Election Form

Mr. Joseph P. Campanelli  

55 Livermore Road            

Wellesley, MA 02481        

January 24, 2012

Flagstar Bancorp, Inc.

    Attention: Paul D. Borja, Chief Financial Officer

551 Corporate Drive

Troy, MI 48098

Subject:    Election under Purchase Agreement, as Amended

To Whom Concerned:

In accordance with my Purchase Agreement with Flagstar Bancorp, Inc. (as entered
into September 29, 2009 and as thereafter amended by letter agreement between us
dated January 24, 2012, the “Amended Agreement”), I hereby elect to reduce (but
not below zero), the number of shares (“Shares”) of common stock of Flagstar
Bancorp, Inc. which I am committed to purchase pursuant to the Amended Agreement
by that number of Shares which have an aggregate purchase price of $700,000
(such amount, together with the amounts set forth in other elections by me on
this Election Form not to exceed $700,000 in the aggregate) on the date hereof
(based on a value of $10.50 per Share in the case of Shares purchasable pursuant
to Tranches 4 and 5 of Schedule I of the Amended Agreement and based on the
closing price per Share on the New York Stock Exchange today in the case of
Shares purchasable pursuant to Tranches 6 through 8 thereof), with such Share
reductions being applied first to the number of Shares I am committed to
purchase pursuant to Tranche 4 of Schedule I to the Amended Agreement and
continuing seriatim forward through the number of Shares I am committed to
purchase pursuant to Tranche 8 thereof.

I understand that, because this election will fully discharge me of the
obligation to make any further purchases under the Amended Agreement, that such
Amended Agreement shall be hereinafter terminated and of no further force and
effect.

I recognize and agree the foregoing election is irrevocable.

Elected this 24 day of January, 2012.

 

            /s/    Joseph P. Campanelli         Joseph P. Campanelli

AGREED TO AND ACCEPTED THIS 24TH DAY OF JANUARY, 2012

 

FLAGSTAR BANCORP, INC.

   By:   

/s/    David Matlin

        Chairman of its Compensation Committee   